DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/01/2020, in which claims 4 and 7-8 have been cancelled.
Claims 1-3 and 5-6 are pending.
Claims 1-3 and 5-6 are rejected

Response to Arguments
Applicant's amendments to he claims have overcome the 112(b) rejection previously set forth in the previous Office Action. Accordingly, the previous 112(b) rejection has been withdrawn. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 4 of the remarks that “Appropriate correction is hereby made. In light of the changes to the claims, it is respectfully requested that the rejection be reconsidered and withdrawn”.
Examiner respectfully disagrees. Applicant merely states that the 101 rejection should be reconsidered and withdrawn, but applicant does not provide any arguments/remarks regarding the reason. The amended claims are still directed to an abstract idea as the claims are directed to a mental process. The new limitation of a maintained. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered. Applicant’s remarks are moot based on new ground of rejection necessitated by the amended claims. A new reference “Rooney” is relied upon for teaching newly amended features of the independent claims (Specifically, a drone capturing an area). See below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3 and 5-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the portal configured to…” in claim 1.
“the drone is configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Independent claim 1 recites the limitation of “a drone in data communication with the at least one CPU, the drone is configured to capture a designated area that is used to determine a boundary for a water distribution design”. No detail of such has been provided in the specifications. Paragraph [0016] is the only paragraph that discloses any instance of drone. Specifically, the specification recites “It is further contemplated that tools such as satellite imagery, drone surveillance, public property records or the like could be used to obtain data needed by the system to define the area and its water distribution needs” [0016]. The section is absent of a drone in communication with a CPU and a drone used to capture an area.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recites “a water distribution system” in line 5-6, “a water distribution design” in line 8-9, and “a water distribution system design” in line 10-11 of the claim. It is unclear if these limitations are all reciting to the same thing or are referring to a different object. Further clarification is required. Claims 2-3 and 5-6 recite similar limitations and are rejected similarly. 

Examiner notes that limitations such as “allows requirements for a water distribution system to be entered therein” in claim 1, “designated area that is used to determine a boundary for a water distribution design” in claim 1, and “to facilitate generating the automatic water distribution system design” in claim 2 are not positively recited. These limitations are at best interpreted as intended use.

Claims 1-3 and 5-6 contain limitations, mentioned above (See Claim Interpretation Section), that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification does not disclose corresponding structure for the portal and drone. It is unclear if the portal software, hardware, or both. The instant specification merely mentions the portal with the same language found in the claims. No further structure is provided. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims not specifically mentioned are rejected by virtue of dependency. For the purpose of examination, these limitations will refer back to the already established limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-3 and 5-6 are system claims directed to generating a water distribution design. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) 5generates a water distribution system design and communicates with a contractor which are considered to be mental steps. The limitations of generates a water distribution system design and communicate with a contractor as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “portal”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generates” and “communicates” in the context of this claim encompasses a person to manually create a design (for example, with aid of pen and paper) and 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – CPU and portal. The additional elements mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “at least one CPU that stores data”, “the at least one portal allows requirements for a water distribution system to be entered therein”, “the drone is configured to capture a designated area that is used to determine a boundary for a water distribution design” [See MPEP 2106.05 (insignificant extra-solution activity)]). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (See MPEP 2106.05(f)). 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 2-3 and 5-6 are further drawn to mental steps which are used to further define the design. Such limitations include, for example, the design includes a bill of material which are mental steps. The claims further recite additional elements of portal or CPU containing equations, algorithms, and data tables (mere data storage and insignificant pre-solution activity), requirements are obtained via imagery and public 

Claims 1-3 and 5-6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (U.S. Patent Application Publication 2018/0315100 “Magnusson”) in view of Quam et al (U.S. Patent Application Publication 2015/0127171 “Quam”) in view of Rooney (U.S. Patent No. 10,579,951 “Rooney”). 

Regarding claim 1, Magnusson teaches An automatic water distribution design generating system ("an improved computer program, system, and method for generating, designing, and cost-estimating irrigation systems." [0004]) comprising:
at least one CPU that stores data ("The data server may be a remote server or computing device configured to receive and store historical weather data, soil data, field elevation data, and topography data for a target irrigation area." [0018]; See Fig.4 which discloses multiple CPU);
at least one portal in digital communication with the at least one CPU ("the system comprising a data server and a computing device in communication with each other over a communication network" [0018]);
the at least one portal allows requirements for a water distribution system to be entered therein ("The computing devices 26 may have or may display an interactive user interface for inputting and changing data, variables, parameters, and other information as described above. The interactive user interface may be built into the computing devices 26 or may be an online website, a downloadable application, a computer program, or any other interactive software." [0062]);
wherein the at least one portal is a tool that generates a water distribution system design ("The irrigation system specification may be optimized via the computing device according to user selected variables entered via an interactive user interface of the computing device, as shown in block 142." [0054]; "irrigation system specifications may be generated and optimized according to annual, daily, and hourly real and simulated weather and soil data. The weather and soil data can be obtained and/or generated from a single source or aggregated from multiple sources" [0024]).
 Quam teaches communicates with a contractor (Fig.1 shows consumer portal 202 communicating with the contractor portal 204; “the term “contractor denotes an HVAC maintenance or installer contractor or HVAC maintenance or installer contractor company that may perform maintenance on and/or install the HVAC system 130 located in customers home or building.” [0059]).
Magnusson and Quam are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Magnusson with contractor communication by Quam. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the customers or potential customers to contact the contractor directly via phone, email, website visit, etc., or indirectly by requesting a follow up regarding services the contractor may be able to provide.” (Quam, [0067]).
	Although the combination of Magnusson and Quam disclose aerial/satellite imagery, they do not appear to explicitly disclose a drone to capture an area. However, Rooney teaches a drone in data communication with the at least one CPU (Fig.1 shows sensor(s) 130 in data communication with portal 140/150 and multiple CPU; “Mobile senor(s) 130 – e.g., a miniature drone aircraft”), the drone is configured to capture a designated area that is used to determine a boundary for a water distribution design (“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US aerial drone” [Col.16, lines 54-60]; “Sensor(s) 130 may use marker chemicals or dyes to map out basin boundaries” [Col.16, lines 66-67]; “the WAMP 150 ‘boundary mapping tool’ may be utilized to configure the geographical boundaries of a given billing area. Such a boundary mapping tool may facilitate a sustainability manager to place virtual pins on a map image of the district or a portion of the district, where straight virtual lines between virtual pins represent segments of the area boundary” [Col.27, lines 19-24]; “Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage, crop-cycle information, water use requirements, actual and/or estimated water use and changes to water extraction rights (i.e., leased or purchased). Some such data collection and/or aggregation may be automated such that corresponding data in a WER registry may be updated on an on-going basis so as to keep it current—perhaps updating in real time. Such extensive water resource data may include but not be limited to location of extraction, volume of water use, and historical water use as well as: property location, boundary, and ownership information perhaps acquired from appropriate sources such as a county recorder's database. ” [Col.17, lines 35-49]).
Magnusson, Quam, and Rooney are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the aerial/satellite imagery teachings of Magnusson and Quam with the drone 

Regarding claim 3, Magnusson further teaches wherein the water distribution system design includes a bill of materials ("The automated software tools also create a bill of materials" [0002]).

Regarding claim 5, Magnusson further teaches wherein at least some of the requirements for the automatic water distribution system are obtained via satellite imagery ("Automated software tools are often used to design and price or quote pivot and lateral irrigation systems. These tools typically use interactive mapping with satellite imagery provided from a web mapping service" [0002]; "The aerial imagery may include past or present aviation and/or satellite photographs and associated data." [0037]).

Regarding claim 6, Magnusson further teaches wherein at least some of the requirements for the automatic water distribution system are obtained via public records ("The sprinkler package may be optimized based on historic weather averages or historic weather extremes, or simulated based on weather from specific past years." [0016]; "allocating collection of historic data to the data server and reception of user . 

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (U.S. Patent Application Publication 2018/0315100 “Magnusson”) in view of Quam et al (U.S. Patent Application Publication 2015/0127171 “Quam”) in view of Rooney (U.S. Patent No. 10,579,951 “Rooney”) as applied to claim 1 above, and in further view of Mason et al (U.S. Patent Application Publication 2011/0137827 “Mason”). 

Regarding claim 2, the combination of Magnusson, Quam, and Rooney teach all the limitations of claim 1, from which claim 2 depends upon. Magnusson further teaches wherein the at least one portal or CPU contain ("The above data may then be used via a computing device in communication with the data server to automatically calculate or determine several outputs corresponding to operational metrics and efficiencies of an irrigation system" [0039]; The calculation/determination are interpreted as algorithms; "the data server may perform an optimization step if the variable inputs are data sets stored on the data server" [0023]; The data sets are interpreted as data tables).
Although Magnusson teaches algorithms and data tables, the above combinations does not appear to explicitly disclose equations. However, Mason teaches wherein the at least one portal or CPU (“irrigation service provider 100 is a  contain equations (“One example of such an algorithm recognized in the agriculture industry for accuracy in measuring evapotranspiration using weather station collected climatic information is the well-known Penman-Monteith or modified Penman equations.” [0029]; “the Hargreaves equation utilizes only the amount of extraterrestrial radiation (RA) received at a site for determining an evapotranspiration value.” [0030]; “The type of weather data needed depends on the type and complexity of water need algorithm used in the irrigation water need model. Less complex algorithms, such as the Hargreaves equation need only Solar radiation and temperature, more complex algorithms, such as the Penman-Monteith or modified Penmans algorithms, utilize wind speed, humidity and pressure for calculating the reference evapotranspiration value (ETo). In addition, some indication of rainfall is necessary to derive the irrigation ETo, from the reference evapotranspiration value (ETo).” [0042]).
Magnusson, Quam, Rooney, and Mason are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Magnusson, Quam, and Rooney with the equations by Mason. One of ordinary skill in the art would have been motivated to make this modification for “creating an accurate irrigation water need model and utilizing the irrigation watering model for evaluating the efficiency of an irrigation system.” (Mason, [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127   

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127